PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/450,233
Filing Date: 6 Mar 2017
Appellant(s): BAUMHOF et al..



__________________
Amanda Schnepp
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 March, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 15 June, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 36-39, 41-52, 54, and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baumhof et al. (WO 2011026641, published 10 March, 2011) in view of Bala et al. (Crit. Rev. Ther. Drug Carrier Syst. (2004) 21(5) p387-422) and Williams et al. (J. Parenteral. Sci. Technol. (1984) 38(2) p48-59).

Determination of the scope and content of the prior art (MPEP 2141.01)
Baumhof et al. discuss PEG-peptide disulfide linked conjugates for nucleic acid transfection (title).  The carrier is a polymer with the structure 
    PNG
    media_image2.png
    18
    169
    media_image2.png
    Greyscale
, with the individual units defined identically with the instant claims (p10, 2nd paragraph).  By varying the peptide and polymer content, it is possible to modulate the biophysical/biochemical properties (p12, 3d paragraph).  This can be complexed with a polynucleotide, such as genomic DNA, ssDNA, primers, coding DNA, antisense RNA, mRNA, a coding RNA, and many other polynucleotides (p47, 2nd paragraph).  An example is given of HO-PEG5000-S-(S-CHHHHHHRRRRHHHHHHC-S)7-S-PEG5000-OH (applicant’s elected species)(p97, 1st paragraph).  This was made by adding a calculated amount of the peptide (CHHHHHHRRRRHHHHHHC) in buffered aqueous solution for 18 hrs, followed by a calculated amount of HO-PEG5000-SH followed by mixing for another 18 hrs, followed by lyophilization and purification (p97, last paragraph).  The ratio of P1 to the peptide component (i.e. PEG to peptide) defines the chain length of the P2 segment (p97, last paragraph).  The purified polymer was mixed with RNA coding for luciferase at various molar ratios to form a complex (p99, 2nd paragraph).  The material was successfully used to transfect HeLa cells (p102, 3d paragraph).  This reference discusses the nanoparticles of part a) of claim 36.
Bala et al. discusses PLGA nanoparticles (title).  These have been extensively investigated as potential carriers for such therapeutics as nucleic acids (abstract).  This allows the nucleic acids to reach the target side from the site of administration in sufficient concentration and to maintain therapeutic levels for a sufficient period of time, and protects the therapeutic from enzymes and pH effects (p388, 1st paragraph).  PLGA has a number of advantages over other polymers used in gene delivery, including biodegradability, biocompatibility, and approval for human use by the FDA (p390, 4th paragraph).  The degradation process is influenced by polymer molecular weight (p390, 5th paragraph) and the ratio and stereochemistry of lactide (p391, 2nd and 3d paragraph).  One technique for making particles comprising biodegradable polymer and drug involves mixing the polymer and drug into a solvent such as acetone, then adding the solution to an aqueous solution comprising a salting out agent and a colloidal stabilizer under vigorous stirring (p395, 3d paragraph).  Another method involves dissolving the polymer, drug, and a surfactant into a semipolar water miscible solvent such as acetone or ethanol, which is poured or injected into an aqueous solution, followed by solvent removal under reduced pressure (p396, 2nd th paragraph) which can be solved by lyophilization (p398, 6th paragraph).  This reference teaches the advantages of PLGA nanoparticle delivery, and describe methods very similar to those used by applicants.
Williams et al. discuss lyophilization (title).  This is a widely used method for stabilization of otherwise easily degraded substances, such as pharmaceuticals (p48, 1st column, 1st paragraph).  This reference teaches lyophilization for stabilization.

Ascertainment of the differences between the scope of the prior art and the claims (MPEP 2141.02)
The difference between the primary reference and the instant claims is that this reference doesn’t discuss placing the complex of Baumhof et al. into a biodegradable particle.

Finding of prima facie obviousness, rationale, and motivation (MPEP 2142-2143)
Therefore, it would be obvious to encapsulate the nucleotide carriers of Baumhof et al. with the PLGA polymers of Bala et al., to protect the material and to allow for improved drug delivery, as described by Bala et al..  As Bala et al. teaches this approach for polynucleotides and other macromolecules, an artisan in this field would attempt this process with a reasonable expectation of success.
Furthermore, it would be obvious to lyophilize the material of Baumhof et al. for improved stability, as described by Williams et al., should this material need to be stored at this step.  As Williams teaches this as a widely used method for this purpose, an artisan in this field would attempt this process with a reasonable expectation of success.

(2) Response to Argument
	Appellants argue that there is no reasonable expectation of success because a person of skill in the art would assume that organic solvents will irreversibly damage the nucleic acids, that Mok et al. should be placed into the rejection, that a person of skill in the art would expect the nucleic acid complexes to be insoluble in organic solvents, and claimed unexpected results of the invention working as claimed.  These arguments are unpersuasive, and the rejection should be maintained.

Appellants’ contention that a person of skill in the art would expect organic solvents to damage the complex rests on a few points.  First, there is a statement in Danhier et al. (p509, 2nd column, last paragraph) that a method to formulate PLGA nanoparticles encasing nucleic acids, using W/O/W solvent evaporation, uses drastic conditions which can lead to nucleic acid degradation.  Second, there is a statement in Bala et al. that mentions organic solvents can denature proteins and other macromolecules.  Third, there is a rather difficult to interpret statement from applicants (paragraph 5 of the declaration of 29 Nov, 2018) that appears to state that a person of skill in the art would expect solvents to damage nucleic acids because the solvents would dissolve any stabilizing coating, such as PLGA.  
With regards to the statement in Danhier et al., the entire statement that applicants are relying upon is that “W/O/W method involves drastic conditions which can lead to nucleic acid degradation.”

    PNG
    media_image3.png
    160
    421
    media_image3.png
    Greyscale


Water in Oil in Water emulsions (W/O/W) is an exotic formulation with droplets of a hydrophobic organic material (oil) dispersed in an aqueous solution (water), where the oil droplets have smaller water droplets suspended in them.  Nowhere does the reference state that the problem with these formulations is that the nucleic acids are damaged by the solvents; the “drastic conditions” are not specified.  Indeed, the reference discusses a second, milder formulation method, comprising dissolving the nucleic acids and polymer in an organic solvent and adding it to water (p510, 1st column, 1st paragraph), without mentioning any caution about the organic solvent damaging the nucleic acids.  
explicitly states that nucleic acids can be encapsulated in PLGA nanoparticles (abstract), as noted in the rejection, and nowhere does it discuss any limitations of the methods described in the reference with respect to nucleic acids.  
Finally, appellants have presented a very confusing statement that appears to argue that organic solvents will dissolve stabilizing compounds.  However, the argument as written, is unclear as to what the author is attempting to state – note that it states that the organic solvent will dissolve the PLGA coating (first line of page 3), but the whole point is to add this coating.  Furthermore, it is clear from the prior art that excipients that bind to DNA can remain bound in organic solvents; note that both Danhier et al. (p510, 1st column, 1st paragraph) and Mok et al. (most of the paper) teach excipients can change the solubility characteristics of DNA.  Appellant’s declaration provides no evidence beyond their opinion that a person of skill in the art would assume an organic solvent will strip away any stabilizing or solubilizing component of the formulation.  Given that the cited prior art references expressly contradict this statement, and there are no facts supporting applicant’s stated opinion, it is not sufficient to overcome the rejection (MPEP 716.01(c)(III)). 
In essence, appellants base their argument about organic solvents damaging nucleic acids on what are essentially off hand statements that may or may not even refer to nucleic acids or organic solvents, and an indecipherable opinion made by appellant in a declaration.  However, the prior art clearly does not consider this an issue.  As noted above, Danhier et al. discuss a milder method that requires that the nucleic acids be dissolved in organic solvents.  Also noted above, Bala et al. states that nucleic acids can be encased in PLGA, and places no warnings (aside from a statement that may or may not apply to nucleic acids) of any danger of the organic solvents used in the process.  Mok et al. explicitly discusses using DNA in organic solvents (title), without any mention or suggestion that the solvents have a detrimental effect on the nucleic acids.  
Next, appellants argue that nucleic acids will be insoluble in organic solvents.  There are a few problems with this argument.  First, appellant’s invention does not require the dissolution of neat nucleic acids; they are placing a nucleotide nanoparticle complex into an organic solvent (note the language of claim 36).  Nucleic acids are a highly charged polymeric species; applicants have paired the charges and attached an additional hydrophilic polymer, causing the nucleic acids to condense into a nanoparticle.  Why a person of skill in the art would expect st column, 1st paragraph) and Danhier et al. (p510, 1st column, 1st paragraph) suggest that the cationic polypeptide segments will increase solubility in organic solvents, and Mok et al. explicitly discusses the ability of PEG to increase solubility in such solvents (title).  Appellants have pointed to fig 1a of Mok et al. to argue that the solubility would be unexpected.  This figure shows 1 mg of salmon sperm DNA and 15 mg of 3kDa PEG placed in a panel of organic solvents (what looks like about 1 mL each).  The methanol, DMSO, dichloromethane, and THF vials appear clear, while the vials for ethanol, acetone, hexane, and ethyl acetate appear cloudy.  However, this does not prove a lack of solubility.  One milligram of DNA is an immense amount, and a sample that is not soluble at 1 mg/mL does not indicate that the solubility is too poor to be useful – note the title of Mok et al.  Applicant’s own work used an order of magnitude lower concentration in a solution comprising 50% aqueous medium (by volume) (example 6, p92 of the specification as filed).  Given that the chemically very similar methanol shows excellent solubility, as does the much less polar dichloromethane, a person of skill in the art would reasonably assume that the PEG of Mok et al. would likely be able to allow the DNA to dissolve in ethanol and likely acetone, just not in as high a concentration as tested.  Please note that Mok et al. is not testing the nucleic acid complexes used by applicants; the reference uses just mixtures of PEG and DNA; given that both Mok et al. and Danhier et al. both suggest that the polycationic segment will also increase solubility in organic solvents, it is not unreasonable to assume a useable solubility of the complexes used by appellants in some organic solvents.  Second, as noted repeatedly, Bala et al. explicitly states that nucleic acids can be used in their methods, which require organic solvents.
Finally, appellants argue that Mok et al. should be placed into the rejection.  It is not clear why this reference needs to be part of the rejection itself, as all the limitations of the instant claims are met without it.  Baumhoff et al. discusses the complex between the polymer and the nucleic acids (including synthesis steps) and Bala et al. discusses the benefits of encasing drugs (including nucleic acids) in PLGA particles, with instructions on how to do so.  Williams et al. teaches a limitation (lyophilization) for a dependent claim.  Appellants have not pointed to any limitation not met by the references used in the rejection; Mok et al. is cited solely to rebut 
To summarize, appellant’s contention that organic solvents will damage nucleic acids is based on citations that are not clearly relevant, and a statement of opinion that is difficult to decipher.  This issue is clearly not felt by the authors prior art, including the reference cited by appellants to support their argument.  Appellant’s argument that it would be expected that the nucleic acid complexes used in the claimed method would be insoluble in the solvents necessary for encapsulation in PLGA is contradicted by the prior art, which teaches that similar modifications will increase solubility of nucleic acids in organic solvents.  And finally, appellant’s argument that Mok et al. is required for the rejection is not fleshed out or supported in any way; it is merely a conclusory statement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


first rejection
Claims 36-39, 41-52, 54, and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 14-16 of copending Application No. 16/308,471 in view of Bala et al. (Crit. Rev. Ther. Drug Carrier Syst. (2004) 21(5) p387-422). 

Determination of the scope and content of a patent claim relative to the claim in the application at issue (MPEP 804(2)(b)(2))
Competing claim 1 describes a complex of a cationic polypeptide with a lipid, while competing claim 6 describes the exact same cationic polypeptide (with polymer groups) as the instant claims.  Competing claims 14-16 describe nanoparticle compositions of these complexes, with cargo, where the cargo is a polynucleotide.
Bala et al. discusses PLGA nanoparticles (title).  These have been extensively investigated as potential carriers such as nucleic acids (abstract).  This allows the nucleic acids to reach the target side from the site of administration in sufficient concentration and to maintain therapeutic levels for a sufficient period of time, and protects the therapeutic from enzymes and pH effects (p388, 1st paragraph).  PLGA has a number of advantages over other polymers used in gene delivery, including biodegradability, biocompatibility, and approval for human use by the FDA (p390, 4th paragraph).  The degradation process is influenced by polymer molecular weight (p390, 5th paragraph) and the ratio and stereochemistry of lactide (p391, 2nd and 3d paragraph).  One technique for making particles comprising biodegradable polymer and drug involves mixing the polymer and drug into a solvent such as acetone, then adding the solution to an aqueous solution comprising a salting out agent and a colloidal stabilizer under vigorous stirring (p395, 3d paragraph).  Another method involves dissolving the polymer, drug, and a surfactant into a semipolar water miscible solvent such as acetone or ethanol, which is poured or injected into an aqueous solution, followed by solvent removal under reduced pressure (p396, 2nd paragraph).  One problem with nanoparticles is stability (p397, 5th paragraph) which can be solved by lyophilization (p398, 6th paragraph).  This reference teaches the advantages of PLGA nanoparticle delivery, and describe methods very similar to those used by applicants.

Ascertainment of the differences between the scope of the patent claim and the claims of the application at issue (MPEP 804(20(b)(2))
The difference between the competing claims and the instant claims is that the competing claims don’t discuss placing the complex of the claims into a biodegradable particle.

The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claims would have been an obvious variant of the competing invention (MPEP 804(2)(b)(2))
Therefore, it would be obvious to use the method of Bala et al. to generate PLGA nanoparticles, to protect the DNA from enzymes and pH effects upon use.  As Bala et al. explicitly discuss using nucleic acids in their method, an artisan would attempt this modification with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

(2) Response to Argument
Appellants have stated that the arguments with respect to the rejection under 35 USC 103, above, will apply equally to this rejection.  These arguments were answered above, and will not be duplicated here.

second rejection
Claims 36-39, 41-52, 54, and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 14 of copending Application No. 16/308,632 in view of Bala et al. (Crit. Rev. Ther. Drug Carrier Syst. (2004) 21(5) p387-422). 

Determination of the scope and content of a patent claim relative to the claim in the application at issue (MPEP 804(2)(b)(2))
Competing claim 1 describes a complex of a cationic polypeptide with a lipid and a nucleic acid, while competing claim 9 gives some details about the cationic polypeptide, while competing claim 14 describes the exact same cationic polypeptide (with polymer groups) as the instant claims.  
st paragraph).  PLGA has a number of advantages over other polymers used in gene delivery, including biodegradability, biocompatibility, and approval for human use by the FDA (p390, 4th paragraph).  The degradation process is influenced by polymer molecular weight (p390, 5th paragraph) and the ratio and stereochemistry of lactide (p391, 2nd and 3d paragraph).  One technique for making particles comprising biodegradable polymer and drug involves mixing the polymer and drug into a solvent such as acetone, then adding the solution to an aqueous solution comprising a salting out agent and a colloidal stabilizer under vigorous stirring (p395, 3d paragraph).  Another method involves dissolving the polymer, drug, and a surfactant into a semipolar water miscible solvent such as acetone or ethanol, which is poured or injected into an aqueous solution, followed by solvent removal under reduced pressure (p396, 2nd paragraph).  One problem with nanoparticles is stability (p397, 5th paragraph) which can be solved by lyophilization (p398, 6th paragraph).  This reference teaches the advantages of PLGA nanoparticle delivery, and describe methods very similar to those used by applicants.

Ascertainment of the differences between the scope of the patent claim and the claims of the application at issue (MPEP 804(20(b)(2))
The difference between the competing claims and the instant claims is that the competing claims don’t discuss placing the complex of the claims into a biodegradable particle.

The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claims would have been an obvious variant of the competing invention (MPEP 804(2)(b)(2))
Therefore, it would be obvious to use the method of Bala et al. to generate PLGA nanoparticles, to protect the DNA from enzymes and pH effects upon use.  As Bala et al. explicitly discuss using nucleic acids in their method, an artisan would attempt this modification with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
(2) Response to Argument
Appellants have stated that the arguments with respect to the rejection under 35 USC 103, above, will apply equally to this rejection.  These arguments were answered above, and will not be duplicated here.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FRED H REYNOLDS/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Conferees:
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658            
                                                                                                                                                                                            /JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.